        Case: 3:19-cv-00933-wmc Document #: 21 Filed: 03/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

THOMAS GIEGLER,

        Plaintiff,
                                                    Case No. 19-cv-933-wmc
   v.

KEVIN CARR, KEVIN SAMANKO,
MS. SAMANKO, MS. RANAE BOLAND,
MS. MANDY MATHSON, KAREN
PARENTEAU, GINA STANISLOWSKI,
and LUKE ARENZ,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




        /s/                                             3/19/2021
        Peter Oppeneer, Clerk of Court                        Date
